Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment traverses the 112 rejections which are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiko et al. (JP 2012 033654, “Katsuhiko”) in view of Park (US 2016/0307700, “Park”).

Regarding claim 1, Katsuhiko discloses 1. A mounted structure of a supporting-terminal-equipped capacitor chip, the mounted structure comprising (Figs. 1, 12, [0020]; ceramic condenser 1 is a mounted structure of a capacitor chip):
a capacitor chip (Figs. 1, 12, [0021]; ceramic capacitor element 10 is a mounted structure of a capacitor chip);
a first supporting terminal and a second supporting terminal that each support the capacitor chip (Figs. 1, 12, [0079]; connecting terminals 120 are on each side of the capacitor chip 10 which are first and second supporting terminals which support the capacitor chip 10); 
and a circuit board including a main surface on which each of a first land and a second land is provided, the first land being connected to the first supporting terminal, the second land being connected to the second supporting terminal (Figs. 1, 12, [0077], [0081]; circuit board 51 is a circuit board including the top surface which is the main surface on which substrate electrodes 52 are on each side of the capacitor chip, which are first and second lands, each respective first and second land 52 is connected to the respective connecting terminals 120); 
wherein the capacitor chip includes:
a multilayer body including (Fig. 2, [0021]; the capacitor chip 10 includes a multilayer body):
a plurality of dielectric layers and a plurality of inner electrode layers alternately layered (Fig. 2, [0022]; dielectric layers 11a and electrodes 18 are alternately layered);
a first main surface and a second main surface facing each other in a height direction (Fig. 2, [0021]; the top surface of the capacitor chip 10 is a first main surface and the bottom surface is a second main surface facing each other in a height direction);
a first side surface and a second side surface facing each other in a width direction orthogonal to the height direction (Fig. 2, [0021]; the side of the capacitor chip facing towards the reader is a first side surface, and the side of the chip facing away from the reader is a second side surface facing each other in a width direction); 
and a first end surface and a second end surface facing each other in a length direction orthogonal to both the height direction and the width direction (Fig. 2, [0021]; the left end surface of the capacitor chip is a first end surface and the right end surface of the capacitor chip is a second end surface); 
and a first outer electrode and a second outer electrode each provided on a surface of the multilayer body (Fig. 2, [0023]; external electrodes 20 and 30 are respective first and second outer electrodes provided on a surface of the multilayer body);
the plurality of inner electrode layers includes a first inner electrode layer connected to the first outer electrode and a second inner electrode layer connected to the second outer electrode (Fig. 2, [0022]; electrode layers 19 are connected to the exterior electrode 20, and electrode layers 18 are connected to the exterior electrode 30);
the first supporting terminal includes a first helical electrically conductive portion extending in a first axial direction along the main surface of the circuit board (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 but is a duplicate of the spring member 120 on the right side of Fig. 12, is a first helical portion extending in a left axial direction along the top or main surface of the circuit board 51);
the second supporting terminal includes a second helical electrically conductive portion extending in a second axial direction along the main surface of the circuit board (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 is a second helical portion extending in a right axial direction along the top or main surface of the circuit board 51);
the first helical electrically conductive portion is connected to the first outer electrode at an outer peripheral side surface of the first helical electrically conductive portion (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 is connected to the outer electrode 20 at an outer peripheral side of the spring member 120); 
and the second helical electrically conductive portion is connected to the second outer electrode at an outer peripheral side surface of the second helical electrically conductive portion (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 is connected to the outer electrode 30 at an outer peripheral side of the spring member 120).
Katsuhiko does not disclose the first and second helical electrically conductive portion is directly connected to the respective first and second outer electrode.
Park discloses the support part is directly connected to the outer electrode (Fig. 3, [0052], [0061]; the support parts 120a and 120b are directly bonded to the respective external electrodes 113a and 113b).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Katsuhiko’s mounted structure with Park’s support part which is directly bonded to the outer electrode in order to simplify the construction of Katsuhiko’s mounted structure by removing the intervening plate member 124 of Katsuhiko.   

Regarding claim 2, Katsuhiko in view of Park discloses the claimed invention as applied to claim 1, above. 
Katsuhiko discloses 2. The mounted structure of the supporting-terminal-equipped capacitor chip according to claim 1, wherein the second main surface faces the main surface of the circuit board (Fig. 12, [0021]; the bottom surface of the capacitor chip 10 is a second main surface which faces the top surface or main surface of the circuit board 51);
the first outer electrode extends from the first end surface onto the second main surface (Fig. 2, [0023]; the external electrode 20 extends from the left or first end surface onto the bottom surface or second main surface);
the second outer electrode extends from the second end surface onto the second main surface (Fig. 2, [0023]; the external electrode 20 extends from the right or second end surface onto the bottom surface or second main surface);
the first supporting terminal is provided between the first land and a portion of the first outer electrode located on the second main surface (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 but is a duplicate of the spring member 120 on the right side of Fig. 12, is provided between the substrate electrode 52 on the left side and a portion of the external electrode 20 located on the bottom or second main surface of the chip 10); 
and the second supporting terminal is provided between the second land and a portion of the second outer electrode located on the second main surface (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 is provided between the substrate electrode 52 on the right side and a portion of the external electrode 30 located on the bottom or second main surface of the chip 10).

Regarding claim 3, Katsuhiko in view of Park discloses the claimed invention as applied to claim 1, above. 
Katsuhiko does not disclose the limitations of claim 3.
Park discloses 3. the first supporting terminal is directly connected to each of the first outer electrode and the first land by a first electrically conductive bonding material; and the second supporting terminal is directly connected to each of the second outer electrode and the second land by a second electrically conductive bonding material (Fig. 3, [0052], [0059], [0061]; the support parts 120a and 120b are directly bonded to the respective external electrodes 113a and 113b and the circuit board lands 150 by solder material 151).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, as modified by Park, with Park’s support part which is directly bonded to the outer electrode and the circuit board land in order to simplify the construction of Katsuhiko’s mounted structure by removing the intervening plate member 124 of Katsuhiko.   

Regarding claim 4, Katsuhiko in view of Park discloses the clamed invention as applied to claim 1, above.
Katsuhiko does not disclose the limitations of claim 4.
Park discloses each of the first axial direction and the second axial direction is along the width direction (Fig. 3, [0057]; the axial direction of the support parts 120a and 120b are along the width direction).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Katsuhiko mounted structure, as modified by Park, with Park’s axial direction along the width direction in order to distribute noise in the lateral direction, thus preventing noise from being transmitted to the board, as suggested by Park at [0057].

Regarding claim 6, Katsuhiko in view of Park discloses the claimed invention as applied to claim 4, above.
Katsuhiko discloses the first helical electrically conductive portion includes a first electrode connection portion connected to the first outer electrode, a first land connection portion connected to the first land, and a first intermediate portion that links the first electrode connection portion to the first land connection portion (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 but is a duplicate of the spring member 120 on the right side of Fig. 12, has a first electrode portion towards the right side of the top side of the spring member 120 and connected to the external electrode 120, a first land connection portion towards the left side of the bottom side of the spring member 120 and connected to the substrate electrode 52, and a middle portion of the spring member 120 which is a first intermediate portion that links the first electrode connection portion to the first land connection portion);
the first electrode connection portion and the first land connection portion are provided side by side in the first axial direction, the first intermediate portion has a loop shape, and the first intermediate portion is separated from each of the first outer electrode and the first land (Fig. 12, [0079]; the first electrode portion connected to the external electrode 20 and the first land portion connected to the substrate electrode 52 are side by side in the axial direction, the intermediate portion is in a loop or curved shape and is separated from the external electrode 20 and the substrate electrode 52); 
and the second helical electrically conductive portion includes a second electrode connection portion connected to the second outer electrode, a second land connection portion connected to the second land, and a second intermediate portion that links the second electrode connection portion to the second land connection portion (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 has a second electrode portion towards the right side of the top side of the spring member 120 and connected to the external electrode 120, a second land connection portion towards the left side of the bottom side of the spring member 120 and connected to the substrate electrode 52, and a middle portion of the spring member 120 which is a second intermediate portion that links the second electrode connection portion to the second land connection portion);
the second electrode connection portion and the second land connection portion are provided side by side in the second axial direction, the second intermediate portion has a loop shape, and the second intermediate portion is separated from each of the second outer electrode and the second land (Fig. 12, [0079]; the second electrode portion connected to the external electrode 30 and the second land portion connected to the substrate electrode 52 are side by side in the axial direction, the intermediate portion is in a loop or curved shape and is separated from the external electrode 30 and the substrate electrode 52).

Regarding claim 7, Katsuhiko in view of Park discloses the claimed invention as applied to claim 1, above. 
Katsuhiko discloses 7. The mounted structure of the supporting-terminal-equipped capacitor chip according to claim 1, wherein the first helical electrically conductive portion includes first facing portions facing each other with a space provided between the first facing portions when viewed in the first axial direction (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 but is a duplicate of the spring member 120 on the right side of Fig. 12, includes facing portions which are the inner portions of the spring member 120 which face each other with a space provide between them when viewed in the axial direction from the left side); 
and the second helical electrically conductive portion includes second facing portions facing each other with a space provided between the second facing portions when viewed in the second axial direction (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 includes facing portions which are the inner portions of the spring member 120 which face each other with a space provide between them when viewed in the axial direction from the right side).

Regarding claim 9, Katsuhiko discloses 9. A supporting-terminal-equipped capacitor chip comprising: a capacitor chip (Figs. 1, 12, [0021]; ceramic capacitor element 10 is a mounted structure of a capacitor chip); 
and a first supporting terminal and a second supporting terminal that each support the capacitor chip (Figs. 1, 12, [0079]; connecting terminals 120 are on each side of the capacitor chip 10 which are first and second supporting terminals which support the capacitor chip 10); 
wherein the capacitor chip includes:
a multilayer body including (Fig. 2, [0021]; the capacitor chip 10 includes a multilayer body):
a plurality of dielectric layers and a plurality of inner electrode layers alternately layered (Fig. 2, [0022]; dielectric layers 11a and electrodes 18 are alternately layered);
a first main surface and a second main surface facing each other in a height direction (Fig. 2, [0021]; the top surface of the capacitor chip 10 is a first main surface and the bottom surface is a second main surface facing each other in a height direction);
a first side surface and a second side surface facing each other in a width direction orthogonal to the height direction (Fig. 2, [0021]; the side of the capacitor chip facing towards the reader is a first side surface, and the side of the chip facing away from the reader is a second side surface facing each other in a width direction);
and a first end surface and a second end surface facing each other in a length direction orthogonal to both the height direction and the width direction (Fig. 2, [0021]; the left end surface of the capacitor chip is a first end surface and the right end surface of the capacitor chip is a second end surface); 
and a first outer electrode and a second outer electrode each provided on a surface of the multilayer body (Fig. 2, [0023]; external electrodes 20 and 30 are respective first and second outer electrodes provided on a surface of the multilayer body);
the plurality of inner electrode layers include a first inner electrode layer connected to the first outer electrode and a second inner electrode layer connected to the second outer electrode (Fig. 2, [0022]; electrode layers 19 are connected to the exterior electrode 20, and electrode layers 18 are connected to the exterior electrode 30);
the first supporting terminal includes a first helical electrically conductive portion extending in a first axial direction along the second main surface (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 but is a duplicate of the spring member 120 on the right side of Fig. 12, is a first helical portion extending in a left axial direction along the bottom or second main surface of the capacitor chip 10);
the second supporting terminal includes a second helical electrically conductive portion extending in a second axial direction along the second main surface (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 is a second helical portion extending in a right axial direction along the bottom or second main surface of the capacitor chip 10);
the first helical electrically conductive portion is connected to the first outer electrode at an outer peripheral side surface of the first helical electrically conductive portion (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 is connected to the outer electrode 20 at an outer peripheral side of the spring member 120); 
and the second helical electrically conductive portion is connected to the second outer electrode at an outer peripheral side surface of the second helical electrically conductive portion (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 is connected to the outer electrode 30 at an outer peripheral side of the spring member 120).
Katsuhiko does not disclose the first and second helical electrically conductive portion is directly connected to the respective first and second outer electrode.
Park discloses the support part is directly connected to the outer electrode (Fig. 3, [0052], [0061]; the support parts 120a and 120b are directly bonded to the respective external electrodes 113a and 113b).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Katsuhiko’s mounted structure with Park’s support part which is directly bonded to the outer electrode in order to simplify the construction of Katsuhiko’s mounted structure by removing the intervening plate member 124 of Katsuhiko.   

Regarding claim 10, Katsuhiko in view of Park discloses the claimed invention as applied to claim 9, above. 
Katsuhiko discloses 10. The supporting-terminal-equipped capacitor chip according to claim 9, wherein the first outer electrode extends from the first end surface onto the second main surface (Fig. 2, [0023]; the external electrode 20 extends from the left or first end surface onto the bottom surface or second main surface);
the second outer electrode extends from the second end surface onto the second main surface (Fig. 2, [0023]; the external electrode 20 extends from the right or second end surface onto the bottom surface or second main surface);
the first supporting terminal is connected to a portion of the first outer electrode located on the second main surface (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 but is a duplicate of the spring member 120 on the right side of Fig. 12, is provided between the substrate electrode 52 on the left side and a portion of the external electrode 20 located on the bottom or second main surface of the chip 10);
and the second supporting terminal is connected to a portion of the second outer electrode located on the second main surface (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 is provided between the substrate electrode 52 on the right side and a portion of the external electrode 30 located on the bottom or second main surface of the chip 10).

Regarding claim 11, Katsuhiko in view of Park discloses the clamed invention as applied to claim 9, above.
Katsuhiko does not disclose the limitations of claim 11.
Park discloses each of the first axial direction and the second axial direction is along the width direction (Fig. 3, [0057]; the axial direction of the support parts 120a and 120b are along the width direction).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Katsuhiko mounted structure, as modified by Park,  with Park’s axial direction along the width direction in order to distribute noise in the lateral direction, thus preventing noise from being transmitted to the board, as suggested by Park at [0057].

Regarding claim 13, Katsuhiko in view of Park discloses the claimed invention as applied to claim 9, above. 
Katsuhiko discloses 13. The supporting-terminal-equipped capacitor chip according to claim 9, wherein the first helical electrically conductive portion includes first facing portions facing each other with a space between the first facing portions when viewed in the first axial direction (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10, not shown in Fig. 12 but is a duplicate of the spring member 120 on the right side of Fig. 12, includes facing portions which are the inner portions of the spring member 120 which face each other with a space provide between them when viewed in the axial direction from the left side); 
and the second helical electrically conductive portion includes second facing portions facing each other with a space between the second facing portions when viewed in the second axial direction (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 includes facing portions which are the inner portions of the spring member 120 which face each other with a space provide between them when viewed in the axial direction from the right side).

Regarding claim 18, Katsuhiko in view of Park discloses the claimed invention as applied to claim 3, above.
Katsuhiko discloses 18. The mounted structure of the supporting-terminal-equipped capacitor chip according to claim 3, wherein at least one of the first electrically conductive bonding material and the second electrically conductive bonding material includes solder (Fig. 12, [0027], [0033]; the jointing material 50 and 53 is solder).

Regarding claim 19, Katsuhiko in view of Park discloses the claimed invention as applied to claim 2, above. 
Katsuhiko discloses 19. The mounted structure of the supporting-terminal-equipped capacitor chip according to claim 2, wherein the first supporting terminal is connected to the portion of the first outer electrode located on the second main surface (Fig. 12, [0079]; the spring member 120 on the left side of the capacitor chip 10 is connected to the portion of the external electrode 20 located on the bottom surface of the capacitor chip 10); 
and the second supporting terminal is connected to the portion of the second outer electrode located on the second main surface (Fig. 12, [0079]; the spring member 120 on the right side of the capacitor chip 10 is connected to the portion of the external electrode 30 located on the bottom surface of the capacitor chip 10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiko in view of Park as applied to claim 1 above, in view of Takahashi (US 2017/0372840, “Takahashi”).

Regarding claim 15, Katsuhiko in view of Park discloses the claimed invention as applied to claim 9, above.
Katsuhiko does not disclose the limitations of claim 1.
Takahashi discloses each of the plurality of dielectric layers includes dielectric particles each having a perovskite structure including at least Ti (Fig. 1, [0007]; the main component of the dielectric ceramic is a perovskite compound including Ti).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Katsuhiko mounted structure, as modified by Park, with Takahashi’s perovskite compound including Ti which can be fired at sufficiently low temperature and a dielectric ceramic having a high resistivity at high temperature, as suggested by Takahashi at [0007].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiko in view of Park as applied to claim 1 above, in view of Terashita et al. (US 2018/0174753, “Terashita”).

Regarding claim 16, Katsuhiko in view of Park discloses the claimed invention as applied to claim 1, above.
Katsuhiko does not disclose the limitations of claim 16.
Terashita discloses each of the first outer electrode and the second outer electrode includes an underlying electrode layer and a plating layer provided on the underlying electrode layer (Fig. 2, [0051]-0052]; external electrodes 24a, 24b includes an underlying electrode layer 26a and a plating layer 30a provided on the underlying electrode layer 26a).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Katsuhiko mounted structure, as modified by Park, with Terashita’s external electrode in order to have crack reducing or preventing effects due to a conductive resin layer provided in an external electrode of the multilayer ceramic capacitors and reduce or prevent an increase in ESR, as suggested by Terashita at [0007].

Regarding claim 17, Katsuhiko in view of Park and Terashita discloses the claimed invention as applied to claim 16, above.
Katsuhiko does not disclose the limitations of claim 17.
Terashita discloses the underlying electrode layer includes at least one of a baked electrode layer, a resin electrode layer, and a thin film electrode layer (Fig. 2, [0051]-0052]; the underlying electrode layer is construed to include the conductive resin layer 28); 
and the plating layer includes at least one metal selected from a group consisting of Ni, Cu, Ag, Pd, and Au (Fig. 2, [0051]-0052], [0088]; the plating layer 30 includes Ni).
 It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Katsuhiko mounted structure, as modified by Park, with Terashita’s external electrode in order to have crack reducing or preventing effects due to a conductive resin layer provided in an external electrode of the multilayer ceramic capacitors and reduce or prevent an increase in ESR, as suggested by Terashita at [0007].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847